188 F.2d 362
Wilburn HUDSPETH and Raymond Wyatt, Appellants,v.William H. HIATT, Warden, United States Penitentiary,Atlanta, Georgia.
No. 13514.
United States Court of Appeals Fifth Circuit.
April 23, 1951.Writ of Certiorari Denied May 28, 1951.See 72 S.Ct. 998.

Wilburn Hudspeth and Raymond Wyatt, pro se.
Harvey H. Tisinger, Asst. U.S. Atty., J. Ellis Mundy, U.S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
These appeals from a denial of a writ of habeas corpus following a denial of a motion to vacate the judgment under 28 U.S.C.A. § 2255, Hudspeth v. U.S., 6 Cir., 183 F.2d 68, attack as invalid, upon the authority of Dawes v. Gough, 5 Cir., 170 F.2d 396, the indictment under which they were convicted.  The case invoked does not at all sustain their contentions.  The judgment appealed from was rightly entered.  It is affirmed.